On the Judgment Sustaining Exceptions Filed on Behalf of the President, Treasurer and Superintendent of the Defendant Corporation.
The opinion of the court was delivered by
Nicholls, C. J.
Appellant has practically filed no brief on his appeal from the action of the court, sustaining the exceptions filed by the president, the treasurer and the superintentendent of the company, but have contented themselves with saying that the authorities cited by the District Judge should have led up to a ruling directly the reverse of that which was made. We think the ruling correct. The petition fails to show what part, if any, these officers were called on to take in determining the construction of the building or its accessories, in fixing the character of the appliances, or in controlling the appointment of Green, as foreman of the company. It is not alleged that these matters fall within the scope of the dnty of any one of them. Indirect allegations that “ they had failed in their duty in all of these respects,” that “they had not taken due precautions to ascertain Green’s fitness before placing him in charge of such dangerous machinery” are totally insufficient to charge them with any liability in respect to the matters complained of.
The charter of the company is not annexed to plaintiffs’ petition, and we know nothing of the duties assigned by it to these different officers. The judgment is affirmed.